Citation Nr: 0714643	
Decision Date: 05/16/07    Archive Date: 06/01/07

DOCKET NO.  02-04 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for a lumbar spine disability for the period from April 3, 
1979 until July 20, 1995.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel




INTRODUCTION

The veteran had honorable active duty service from December 
1972 to December 1975.  A second period of service, from 
December 1975 to April 1979, ended with a dishonorable 
discharge.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Anchorage, Alaska.  In this decision, the RO determined 
that a December 1995 rating decision granting service 
connection for a lumbar spine disability and assigning a 40 
percent evaluation effective from July 20, 1995 was clearly 
and unmistakably erroneous insofar as an earlier effective 
date for service connection had not been assigned.  
Accordingly, the RO assigned a 10 percent evaluation for the 
period from April 3, 1979 until July 20, 1995, the date of 
the increase to 40 percent.

The Board previously remanded this claim in March 2004 and 
September 2006.


FINDING OF FACT

The evidence of record from the period from April 3, 1979 
until July 20, 1995 is minimal and does not indicate a low 
back disability picture that was more than slight in degree, 
with complaints of pain and one instance of spasm but no 
evidence of incapacitating episodes of intervertebral disc 
syndrome, ankylosis, or more than slight limitation of motion 
or lumbosacral strain.



CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 
percent for a lumbar spine disability for the period from 
April 3, 1979 until July 20, 1995 have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.159, 4.1, 4.7, 4.40, 4.45 (2006); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5292, 5293 and 5295 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
provisions have since been published.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran and afforded him VA examinations 
addressing his service-connected low back disability.  
Moreover, there is no indication from the claims file of 
additional medical treatment for which the RO has not 
obtained, or made sufficient efforts to obtain, corresponding 
records.  

The Board is also satisfied that the Appeals Management 
Center (AMC) in Washington, DC met VA's duty to notify the 
veteran of the evidence necessary to substantiate his claim 
in a September 2006 letter.  By this letter, the AMC also 
notified the veteran of exactly which portion of that 
evidence was to be provided by him and which portion VA would 
attempt to obtain on his behalf.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

In this letter, the veteran was also advised to submit 
additional evidence, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.

Recently, in Mayfield v. Nicholson, 19 Vet. App. 103, 121 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that a comprehensive VCAA 
letter, as opposed to a patchwork of other post-decisional 
documents (e.g., Statements or Supplemental Statements of the 
Case), was required.  The Federal Circuit further held that 
such a letter should be sent prior to the appealed rating 
decision or, if sent after the rating decision, before a 
readjudication of the appeal.  Id.

The requirements for adequacy of VCAA notice were further 
clarified by the United States Court of Appeals for Veterans 
Claims (Court) in Mayfield v. Nicholson, 20 Vet. App. 537 
(2006).  In this decision, the Court determined that VCAA 
notification did not require an analysis of the evidence 
already contained in the record and any inadequacies of such 
evidence, as that would constitute a preadjudication 
inconsistent with applicable law.  Additionally, the Court 
found that a Supplemental Statement of the Case, when issued 
following a VCAA notification letter, satisfied the due 
process and notification requirements for an adjudicative 
decision as required under the Federal Circuit's Mayfield 
decision.

Here, the noted VCAA letter was issued subsequent to the 
appealed rating decision.  However, this letter was followed 
up by a full readjudication in a December 2006 Supplemental 
Statement of the Case.  Accordingly, there remain no 
procedural concerns in view of the Mayfield decisions.

The Board is also aware of the considerations of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  

In the present case, the AMC explained VA's practices in 
assigning disability evaluations and effective dates in the 
aforementioned September 2006 VCAA letter.  Also, the RO had 
previously provided a coded sheet in its appealed July 2001 
rating decision setting forth the assigned evaluations and 
their effective dates.  The Board finds that such actions 
satisfy VA's requirements in view of Dingess.

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

However, in cases in which a claim for a higher initial 
evaluation stems from an initial grant of service connection 
for the disability at issue, as here, multiple ("staged") 
ratings may be assigned for different periods of time during 
the pendency of the appeal.  See generally Fenderson v. West, 
12 Vet. App. 119 (1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

During the pendency of this appeal, the criteria for 
evaluating spine disorders have been substantially revised.  
These revisions were effectuated in two phases in 2002 and 
2003, however, as only the previously effective code sections 
are applicable in the case at hand because only the period 
from 1979 to 1995 is addressed in this decision.

For the period through September 22, 2002, under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2002), a 10 percent evaluation 
was warranted for mild intervertebral disc syndrome.  A 20 
percent evaluation was in order for moderate intervertebral 
disc syndrome, with recurring attacks.  A 40 percent 
evaluation contemplated severe intervertebral disc syndrome, 
characterized by recurrent attacks with intermittent relief.  
A 60 percent evaluation was warranted for pronounced 
intervertebral disc syndrome, with persistent symptoms 
compatible with sciatic neuropathy which characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.

Under the prior criteria of 38 C.F.R. § 4.71a, Diagnostic 
Code 5292, effective through September 25, 2003, a 10 percent 
evaluation was assigned for slight limitation of motion of 
the lumbar spine.  A 20 percent evaluation was warranted for 
moderate limitation of motion, while a 40 percent evaluation 
contemplated severe limitation of motion.

Also, under the prior criteria of Diagnostic Code 5295 that 
was effective through September 25, 2003, addressing 
lumbosacral strain, a 10 percent evaluation contemplated 
characteristic pain on motion.  A 20 percent evaluation was 
warranted for muscle spasm on extreme forward bending and 
loss of lateral spine motion, unilateral, in the standing 
position.  A 40 percent evaluation was in order for severe 
lumbosacral strain, with listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.

The Board observes that the provisions of Diagnostic Codes 
5292, 5293, and 5295 remained intact and were not revised 
throughout the period at issue from April 3, 1979 until July 
20, 1995.

In the present case, the veteran's service medical records 
indicate that he had back pain following a motor vehicle 
accident in May 1974 and was subsequently put on a physical 
profile, encompassing duty with limitations.  The veteran's 
back pain was noted to be mild in September 1977.  A November 
1978 separation examination revealed chronic low back pain, 
with positive straight leg raising, reduced range of motion, 
and tenderness to both sciatic arches; as noted above, 
however, this record dates from a period of service that 
ended with a dishonorable discharge.  

The only post-service medical evidence for the period from 
April 3, 1979 until July 20, 1995 consists of medical records 
from the Alaska Department of Corrections.

These records include an examination report from 1983 (the 
exact date is not legible), indicating a normal back in terms 
of range of motion and pain.

During a May 1990 examination, the veteran reported a history 
of recurrent back trouble, but the examination was negative 
for pain and revealed full range of motion.  

In April 1991, the veteran reported back pain, and an 
examination revealed spasm of the left mid-back.  The 
examiner assessed strain and recommended an ice pack.  He was 
subsequently treated for back discomfort on two occasions in 
May 1991, and tenderness to palpation of the left lumbar 
paraspinous musculature was noted upon examination.  The 
assessment was myalgia.  A follow-up record from the same 
month indicates that the veteran's back was feeling better.  
The examiner characterized the veteran's back pain as 
resolving and indicated that he could return to work.

A further examination, from January 1992, was again negative 
for pain and revealed full range of motion of the back.

The veteran's current 40 percent evaluation for low back pain 
was assigned in a December 1995 rating decision as of July 
20, 1995.  This evaluation was predicated on an August 1995 
private examination for VA purposes, which revealed chronic 
and recurrent lumbosacral strain, with flexion to 80 degrees, 
extension to 20 degrees, bilateral side bending and rotation 
to 30 degrees, discomfort at L1-L2 with tapping of the 
spinous process, and discomfort in the right sacroiliac area 
with Waddell's and block rotation.

As indicated above, the RO assigned the current 10 percent 
evaluation for the period from April 3, 1979 until July 20, 
1995 in a July 2001 decision after finding that there was 
clear and unmistakable error in a December 1995 rating 
decision in not finding and assigning an earlier effective 
date.  

The Board has reviewed the above evidence finds no basis for 
an evaluation in excess of 10 percent for the period from 
April 3, 1979 until July 20, 1995.  The level of disability 
from that period has not been shown to be more than slight in 
degree.  The veteran had complaints of pain and one post-
service instance of spasm, but there was no evidence of 
recurrent attacks of intervertebral disc syndrome, ankylosis, 
or more than slight limitation of motion or lumbosacral 
strain.

Also, the Board notes that the veteran's low back disability 
does not encompass a vertebral fracture (Diagnostic Code 
5285) or, from the noted time period, ankylosis (Diagnostic 
Codes 5286 and 5289).  Moreover, there was no evidence of 
such symptoms as painful motion, weakened movement, excess 
fatigability, or functional loss due to pain.  DeLuca v. 
Brown, 8 Vet. App. 202, 204-07 (1996); 38 C.F.R. §§ 4.40, 
4.45.

Finally, there exists no evidence showing that the veteran's 
service-connected low back disability markedly interfered 
with his employment status beyond that interference 
contemplated by the assigned evaluation during the noted time 
period, and there is also no indication that this disorder 
necessitated frequent periods of hospitalization during the 
pendency of this appeal.  As such, the Board is not required 
to remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1), which concern the 
assignment of extra-schedular evaluations in "exceptional" 
cases.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).
 
Overall, the Board finds that the criteria for an evaluation 
in excess of 10 percent for the veteran's service-connected 
low back disability were not been met for the period from 
April 3, 1979 until July 20, 1995, and his claim for that 
benefit must be denied.


ORDER

The claim of entitlement to an initial evaluation in excess 
of 10 percent for a lumbar spine disability for the period 
from April 3, 1979 until July 20, 1995 is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


